Citation Nr: 0829655	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  04-31 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
tenosynovitis status post injury and corrective surgery based 
on limitation of flexion (formerly characterized as a 
patellofemoral tracking abnormality of the right knee), 
currently assigned a 10 disability evaluation. 

2.  Entitlement to an increased evaluation for right knee 
tenosynovitis status post injury and corrective surgery based 
on residual laxity, currently assigned a 10 percent 
disability evaluation.

3.  Entitlement to a compensable evaluation for right knee 
tenosynovitis status post injury and corrective surgery based 
on limitation of extension.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel



INTRODUCTION

The veteran served on active military duty from September 
1988 to September 1992.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee tenosynovitis status post injury 
and corrective surgery is not productive of flexion limited 
to 30 degrees.

3.  The veteran's right knee tenosynovitis status post injury 
and corrective surgery is not productive of moderate 
recurrent subluxation or instability.

4.  The veteran's right knee tenosynovitis status post injury 
and corrective surgery is not productive of extension limited 
to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee tenosynovitis status post injury and 
corrective surgery based on limitation of flexion have not 
been met.  38 U.S.C.A. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 
4.71a, Diagnostic Code 5260 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for r right knee tenosynovitis status post injury and 
corrective surgery based on residual laxity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic 
Code 5257 (2007).

3.  The criteria for a compensable evaluation for a right 
knee tenosynovitis status post injury and corrective surgery 
based on limitation of extension have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic Code 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the RO did provide the appellant with notice in 
July 2002, prior to the initial decision on the claim in June 
2003.  Additionally, a March 2006 notice letter was provided 
prior to a re-adjudication of the case in January 2007.  
Therefore, the timing requirement of the notice has been met 
in connection with the claim and to decide the appeal would 
not be prejudicial to the claimant.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the July 2002 letter indicated 
that the veteran should submit a statement that includes a 
description of the symptoms and the level of severity, when 
the symptoms were experienced and how long they lasted, and 
whether medication was taken for the symptoms.  The July 2002 
letter also advised him to submit or to provide authorization 
for VA to obtain any recent treatment records for his 
service-connected right knee disability.  It was also noted 
that VA would consider statements from persons who have 
knowledge of the claimed condition.  In fact, the letter 
stated that VA would request such statements if he provided 
their names and addresses.  In addition, the March 2006 
notice letter explained that the Board will consider the 
level and severity of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment in determining the disability 
evaluation.  The March 2006 letter also advised the veteran 
that he should notify VA of or provide VA with any 
information or evidence that concerns the level of his 
disability.  As such, the notice letters in this case did 
indicate that the veteran must provide or ask VA to obtain 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.

Additionally, as will be discussed below, the veteran's right 
knee tenosynovitis status post injury and corrective surgery 
is currently assigned a 10 percent disability evaluation 
based on limitation of flexion, a 10 percent disability 
evaluation based on residual laxity, and a compensable 
evaluation based on limitation of extension pursuant to 
38 C.F.R. §§ 4.71a, 4.71 Diagnostic Codes 5257, 5260, 5261.  
The Board does acknowledge that the notice letters did not 
specifically provide the rating criteria.  However, the Board 
also notes that the May 2004 statement of the case (SOC) did 
contain the rating criteria.  Following the issuance of this 
document, the RO readjudicated the veteran's claim for an 
increased evaluation in a January 2007 supplemental statement 
of the case (SSOC).  Thus, VA cured any defect in the notice 
before the case was transferred to the Board on appeal, and 
no prejudice to the appellant will result in proceeding with 
the issuance of a final decision.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  As such, the 
Board finds that the veteran was provided adequate notice of 
the applicable rating criteria.  

The notice letters also informed the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the March 2006 letter indicated that 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The March 2006 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
July 2002 letter indicated that the veteran could submit his 
own statement describing his condition or symptoms and/or 
statements from individuals who have knowledge of the claimed 
condition. He was also advised to identify or submit recent 
treatment records.  In addition, the March 2006 letter listed 
examples of evidence, which included information about on-
going treatment, Social Security Administration 
determinations, statements from employers, and lay statements 
from people who have witnessed how the disability symptoms 
affect him.

Based on the foregoing, the Board finds that the July 2002 
and March 2006 letters informed the veteran of the 
information and evidence necessary to substantiate his claim 
for an increased evaluation and satisfied the additional 
notice requirements of Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  

Moreover, the RO notified the veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the July 2002 letter indicated that 
the RO would obtain evidence kept by VA and any other federal 
government agency.  It was also noted that the RO would 
request private treatment records if he completed the 
necessary authorization and obtain VA medical records.   

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2002 letter notified the veteran that he must identify 
any recent treatment records and submit such records if he 
did not return the enclosed consent form that would allow VA 
to obtain them.  It was also requested that he send the 
requested evidence as soon as possible.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal which involves a claim for an increased 
disability rating, and not a claim for service connection, 
the veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  In this regard, the Board notes that the March 2006 
letter informed him that a disability rating was assigned 
when a disability was determined to be service-connected and 
that such a rating could be changed if there were changes in 
his condition.  The letter also explained how disability 
ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded VA examinations in May 2003 and December 2006.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them an SOC 
and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.
Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are, however, appropriate in any claim for an 
increased evaluation when the factual findings show distinct 
time periods in which a disability exhibits symptoms that 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. 
In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Absent x-ray findings of arthritis, 
limitation of motion should be considered under Diagnostic 
Codes 5260 and 5261.  The claimant's painful motion may add 
to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).

The June 2003 rating decision currently on appeal denied an 
increased evaluation for the veteran's patellofemoral 
tracking abnormality of the right knee.  The veteran appealed 
that decision, and an April 2004 rating decision assigned a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30, 
based on surgical or other treatment necessitating 
convalescence effective from September 11, 2003, to November 
1, 2003. The veteran continued his appeal, and in a January 
2007 rating decision, the RO recharacterized the veteran's 
service-connected right knee disability as right knee 
tenosynovitis status post injury and corrective surgery and 
continued the 10 percent disability evaluation based on 
limitation of flexion pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  The January 2007 rating decision also 
assigned a separate 10 percent disability evaluation based on 
residual laxity pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, as well as a separate noncompensable evaluation 
for limitation of extension pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  These two latter disability 
evaluations were assigned effective from December 14, 2006.  

Based on the foregoing, exclusive of the temporary total 
evaluation in effect from September 11, 2003, to November 1, 
2003, the veteran's right knee disability has been assigned a 
10 percent disability evaluation under Diagnostic 5260, a 10 
percent disability evaluation under Diagnostic Code 5257, and 
a noncompensable evaluation under Diagnostic Code 5261.  The 
latter two disability evaluations are only effective from 
December 14, 2006

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is assigned for slight recurrent subluxation or 
lateral instability.  A 20 percent disability evaluation is 
contemplated when such impairment is moderate.

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees, 
and a 20 percent disability evaluation is warranted when 
flexion is limited to 30 degrees.

Under Diagnostic Code 5261, a noncompensable evaluation is 
assigned for extension limited to 5 degrees.  A 10 percent 
disability evaluation is contemplated for extension limited 
to 10 degrees.  

VA medical records dated in March 2002 document the veteran 
as having reported that his right knee hurt more when bending 
or stretching and swelled "a little" at times, but that he 
indicated that it had not locked up.  Upon examination, there 
was no edema, joint deformities, or joint swelling.  There 
was moderate tenderness over the lateral joint line of the 
right knee, and flexion of the right knee was limited to 120 
degrees, but the veteran was able to heel and toe walk 
without apparent weakness.  The examiner opined that the 
right knee had a suspected meniscus tear and ordered 
Ibuprofen for pain.

Additional VA medical records dated in March 2002 indicate 
that the veteran had right knee swelling.  

In an April 2002 private medical record, the veteran reported 
six months of increasing pain in the right knee.  He 
indicated that the throbbing right lateral knee pain 
increased with climbing stairs and decreased with sitting.  
He denied having any locking or much swelling, but did note 
that the knee became stiff and would hurt and ache.  There 
was some right calf cramping at times, but there was no 
evidence of weakness.  The treatment was anti-inflammatory 
medications.  Upon examination, there was 4+/5 power of the 
right quadricep and right hamstring muscles, and his knees 
had a full range of motion.  There was right knee pain with 
walking on the heels and tenderness along the lateral and 
medial joint lines, but there was no imbalance or antalgic 
gait.  

VA medical records dated in May 2003 indicated that the 
veteran reported limping and stated that it hurt to sit and 
drive a car in one position and hurt more walking up and down 
stairs.  Upon examination, there was no edema, joint 
deformities, or joint swelling.  There was slight tenderness 
on the inferolateral border of the right knee cap, but there 
was no effusion.  Active flexion was limited to approximately 
100 degrees.  

The veteran was afforded a VA examination in May 2003 VA 
during which he complained of constant right knee pain as 
well as chronic weakness and stiffness.   He also indicated 
that that the pain "comes and goes" secondary to activity 
and that the swelling was aggravated by climbing stairs or 
standing for prolonged periods of time.  In particular, he 
noticed that his swelling of the right knee was related 
proportionately to activities.  He reported that the more 
active he was, the more likely he was to have swelling in the 
knee at the end of the day.  He denied having heat or redness 
in the knee.  He did indicate that his knee felt unstable, 
but noted that it rarely gave way, as it typically did so 
only two to three times per month.  The veteran did not have 
a problem with knee locking, but he complained of 
fatigability and lack of endurance of the right knee compared 
to the left knee.  He reported that in the last couple of 
years he noticed more pain and other symptoms related to 
walking on concrete.  It was noted that his occupation 
required walking on concrete and going up and down stairs, 
which was an aggravating factor that tended to increased the 
episodes of swelling as well as pain.  The veteran reported 
having flare-up episodes, which typically occurred by the end 
of the week and were especially bad if he had to walk up and 
down more stairs at work.  Such episodes involved increased 
pain and a significant increase in stiffness as well as loss 
of 10 to 20 percent of his usual range of motion.  He 
indicated that he was usually slower moving too.  The flare-
ups typically required three days for the knee to return to 
its baseline level of pain and stiffness, and Motrin, ice, 
and rest were used to alleviate those episodes.  The veteran 
further indicated that he tried to switch jobs with other 
coworkers a couple of times per month so that he could walk 
and stand less.  He denied needing a cane, crutch, or walker 
related to his knees, and he did not have a knee brace.  

The veteran told the May 2003 VA examiner that he has not 
missed any work as a correctional officer.  However, he 
reported that he no longer participates in extracting inmates 
from cells and that he unable to serve meals because of 
climbing stairs and bending.  He also indicated that he 
cannot stand for prolonged periods of time and is unable to 
mow the lawn with a push mower.  He stated that he has given 
up hunting, water skiing, volleyball, bicycling, and weight-
lifting with the lower extremities.  He reported that he was 
able to participate in all other activities of daily living, 
but may take longer to do some activities.

Upon examination, there was evidence of right knee pain when 
going through passive range of motion, but there was no edema 
present.  There was some mild effusion, but no instability.  
The veteran had good strength in both lower extremities with 
the right leg showing some weakness when compared to the left 
leg; however, strength was still rated as 5/5.  His right 
knee was tender with palpation around the patella from 6 
o'clock to 9 o'clock positions, but there was no other 
tenderness with palpation.  The knee was not red or hot, nor 
was there abnormal movement.  The veteran did have some 
minimal guarding with passive range of motion, and when he 
was sitting and the right knee was put through passive 
flexion and extension, the knee had a "clunking" sensation 
as it was extended.

The examiner noted that the veteran's gait was ataxic 
favoring the right side, but the limp was mild.  When 
standing, the veteran favored weight to his left leg.  The 
medial lateral collateral ligaments were tight in both knees.  
The anterior/posterior cruciate ligament examination showed 
that the drawer test was negative, as were the McMurray's and 
Clark's sign tests.  The right knee range of motion was 0 to 
101 degrees with pain on the lateral aspect of the knee 
radiating under the kneecap.  Maximum flexion of the right 
knee was to 108 degrees.  The veteran was able to complete 
ten of ten knee bends, but reported that pain would limit him 
from doing further repetitions.  After the knee bends, the 
knee was flexed to onset of discomfort, which occurred at 105 
degrees and was no change from the previous flexion.  X-rays 
were negative for fracture, deformity, and effusion.  The 
diagnosis was abnormal patellofemoral tracking in the right 
knee causing pain, stiffness, and swelling.  

In a June 2003 private medical record, the veteran indicated 
that going up and down stairs was irritating to his knee, and 
he felt something giving way with a slight buckling pain four 
to five times per month.  There was never gross effusion of 
the right knee, but it seemed stiff after those episodes.  He 
did not have pain at night, nor did he experience barometric 
discomfort.  The pain seemed to be located under the kneecap 
or in front of the knee rather than the medial or lateral 
side.  A physical examination found the veteran to have full 
extension to zero degrees.  He could flex down almost heel to 
buttocks in active flexion.  The veteran was able to squat, 
kneel, and hop with adequate vigor on the right foot.  There 
was no tenderness at the joint lines and no anterior drawer 
sign.  There was full rotation, and the patellas tracked 
straight without crepitus.  When supine, there was the hint 
of a slight effusion.  The examiner could not demonstrate any 
Lachman, pivot, or jerk signs.  The veteran had no discomfort 
with examination maneuvers.  The impression was possible 
anterior cruciate ligament (ACL) injury, possibly meniscus, 
less likely to represent a patellofemoral problem.  

Private medical records dated in July 2003 documented 
intermittent unpredictable discomfort of the right knee, 
which was mostly on stairs, squatting, and kneeling.  The 
veteran did not report clear cut instability or recurrent 
effusions.  The repeat examination found a stable knee with 
full extension and flexion comfortably only to 122 degrees 
passively bending and squatting.  The patellofemoral joint 
tracked straight.  The right knee was more tender on the 
upper fat pad than on the medial side.  Rotation was well-
tolerated, but there was only about 50 percent rotation in 
and out.  No meniscus click was found.  The examiner found 
that there was a bulbous enlargement of the femoral 
attachment to the anterior cruciate ligament, but there no 
laxity showing in its fibers.  The posterior cruciate 
ligament was dense and healthy, and the menisci looked good.  
There was no significant effusion in the joint.  The private 
physician stated that he could not rule out a chondral 
injury, but noted that it was less likely meniscus and less 
likely yet anterior cruciate laxity.  

In a September 2004 VA medical record, the veteran reported 
intermittent slight swelling of the right knee and only 
slight discomfort.  Upon examination, the right knee was 
unremarkable with no effusion, redness, or warmth.  There was 
full range of motion, and the knee was stable.

In a December 2006 private medical record, an x-ray of the 
right knee revealed previous anterior cruciate ligament 
repair, but there was no evidence of an acute injury or 
process involving the knee.  No effusion was present, and 
there were no acute fractures seen.  The articular surfaces 
were unremarkable, and the patella was normal.  

The veteran was afforded a VA examination in December 2006 
during which he reported having stiffness after working all 
day, swelling on occasion, lack of endurance compared to the 
left knee, fatigability, stiffness, and lack of movement 
after working.  He also indicated that he had constant, 
localized pain that was aching in nature.  He rated his pain 
as 4 out of 10 and stated that the pain could be elicited by 
physical activity or by itself.  The pain was relieved by 
rest and Naproxen.  The veteran reported that he could 
function without medication even when there was pain, but 
noted that he could not walk when the knee was stiff or 
swollen.  The veteran further stated that his right knee 
disorder did not cause incapacitation, but indicated that he 
had functional impairment due to stiffness and noted that he 
could not cross one leg on top of the other.  A physical 
examination did not reveal any signs of abnormal weight 
bearing.  The veteran's posture and gait were within normal 
limits, and he did not require an assistive device for 
ambulation.  The right knee did have signs of tenderness.  
There was crepitus, and he had recurrent subluxation that was 
slight in degree.  The veteran had flexion to 68 degrees and 
extension to +5 degrees.  The right knee joint function was 
limited by pain after repetitive use, and pain was the major 
functional impact.  His joint function was not additionally 
limited by fatigue, weakness, lack of endurance, and 
incoordination after repetitive use.  The anterior and 
posterior cruciate ligaments stability test of the right knee 
was abnormal with slight instability, as was the medial and 
lateral collateral ligaments stability test of the right 
knee.  The medial and lateral meniscus test of the right knee 
was within normal limits.  An x-ray showed previous anterior 
cruciate ligament repair with no evidence of an acute injury 
or process involving the knee.  The diagnosis was 
tenosynovitis right knee status post past injury and surgery.  
The examiner noted that veteran had a subjectively achy, 
stiff right knee and positive objective findings upon 
examination and commented that the effect of the disorder on 
the veteran's usual occupation was decreased weight bearing 
and use of right leg and knee; sedentary to light activity.  
The effect of the disorder on daily activity was decreased 
weight bearing and use of right leg and knee.   

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
service-connected right knee disability.  The medical 
evidence of record does not show the veteran to have flexion 
limited to 30 degrees.  In this regard, VA medical records 
dated in March 2002 indicate that the veteran had 120 degrees 
of flexion, and private medical records dated in April 2002 
documented him as having a full range of motion.  Similarly, 
VA medical records dated in May 2003 showed the veteran to 
have 100 degrees of active flexion, and the May 2003 VA 
examiner indicated that he flexion 10 101 degrees.  Private 
medical records dated in July 2003 also found him to have 
flexion to 122 degrees, and VA medical records noted that 
there was full range of motion.  Moreover, the December 2006 
VA medical examination found the veteran to have flexion to 
68 degrees.  Thus, the evidence of record demonstrates that 
an increased evaluation for right knee limitation of flexion 
under Diagnostic Code 5260 is not warranted.  

In addition, the medical evidence of record does not show the 
veteran's right knee to have moderate recurrent subluxation 
or lateral instability.  In this regard, medical records 
dated from March 2002 to November 2005 indicate that there 
was no abnormal movement of the knee.  The McMurray's and 
Clark's sign tests were negative, and there was straight 
tracking of the patellofemoral joint.  The veteran also 
reported that the right knee was unstable, but only "gives 
way" two to three times per month.  In fact, the December 
2006 VA examination revealed recurrent subluxation that was 
slight in degree, and anterior and posterior cruciate 
ligaments tests as well as medial and lateral collateral 
ligaments test showed slight instability.  Thus, the evidence 
of record demonstrates that an increased evaluation for a 
right knee disorder under Diagnostic Code 5257 is not 
warranted.  

In addition, the medical evidence of record does not show the 
veteran to have extension limited to 10 degrees.  In this 
regard, private medical records dated in April 2002 
documented full range of motion in the right knee, and May 
2003 VA examiner indicated that the veteran had extension to 
zero degrees.   Private medical records dated in July 2003 
also noted that he had full extension, and VA medical records 
dated in September 2004 indicated that there was full range 
of motion.  Additionally, the December 2006 VA examination 
found the veteran to have extension to +5 degrees.  Thus, the 
evidence of record demonstrates that a compensable evaluation 
under Diagnostic Code 5261 is not warranted.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, dislocated semilunar 
cartilage, removal of semilunar cartilage, and impairment of 
the tibia and fibula, the Board finds that the criteria for 
an increased rating for his right knee disability are simply 
not met. See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 
5259, and 5262 (2006).  In this regard, the medical evidence 
of record does not show the veteran to have ankylosis, 
dislocated semilunar cartilage, the removal of semilunar 
cartilage, or impairment of the tibia and fibula.   
Therefore, the Board finds that the veteran is not entitled 
to a higher or separate evaluation under Diagnostic Codes 
5256, 5258, 5259, and 5262.  

The Board has also considered whether a separate evaluation 
is warranted for right knee arthritis and instability.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998) (if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59).  However, the medical evidence of 
record does not show the veteran to have arthritis.  In fact, 
an x-ray obtained at the time of the December 2006 VA medical 
examination was negative for arthritis.  Thus, the evidence 
of record demonstrates that an increased evaluation for a 
right knee disorder under Diagnostic Code 5257 is not 
warranted, nor is a separate evaluation for arthritis 
warranted.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's right knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned ratings, 
and no higher.  In this regard, the Board observes that the 
veteran has complained of pain on numerous occasions.  
However, the effect of the pain in the veteran's right knee 
is contemplated in the currently assigned disability 
evaluations under Diagnostic Codes 5257, 5260, and 5261.  
Indeed, the January 2007 rating decision specifically 
contemplated this pain as well as any increased disability 
due to weakened movement, excess fatigability, 
incoordination, and painful motion in its continuation of the 
10 percent disability evaluation and grant of two separate 
disability evaluations.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the December 2006 VA examiner stated 
that the veteran's joint function was not additionally 
limited by fatigue, weakness, lack of endurance, and 
incoordination after repetitive use.

Moreover, the Board notes that Diagnostic Code 5257 provides 
for evaluation of instability of the knee without reference 
to limitation of motion.  Thus, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply to evaluations under Diagnostic 
Code 5257. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's right knee disability.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected right knee 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of her disability.  The Board does 
observe the December 2006 VA examiner's comment that the 
veteran's disability had an impact on his occupation, as he 
had decreased weight bearing and use of his right leg.  
However, it was noted that the veteran could still perform 
sedentary to light activity.  As such, there was no 
indication that he was unemployable.  In fact, the evidence 
of record shows that he is currently employed as a 
correctional officer.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).A 

ORDER

An evaluation in excess of 10 percent for right knee 
tenosynovitis status post injury and corrective surgery based 
on limitation of flexion is denied.

An evaluation in excess of 10 percent for right knee 
tenosynovitis status post injury and corrective surgery based 
on residual laxity is denied.

A compensable evaluation for right knee tenosynovitis status 
post injury and corrective surgery based on limitation of 
extension is denied.  




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


